Citation Nr: 1755002	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-05 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  From July 14, 2009, entitlement to a rating in excess of 0 percent for rhabdomyolysis with acute renal failure.  

2.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 2005 to July 2007.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2014, the Veteran's claims were remanded so that the RO could schedule a travel board hearing.  In May 2015, a travel board hearing was held before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 80 percent for rhabdomyolysis with acute renal failure from July 14, 2009, and entitlement to total disability rating due to individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

From July 14, 2009, the Veteran's rhabdomyolysis with acute renal failure is characterized by generalized poor health characterized by lethargy, weakness, weight loss, and limitation of exertion.  


CONCLUSION OF LAW

From July 14, 2009, the criteria for a disability rating of 80 percent for rhabdomyolysis with acute renal failure have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, Diagnostic Code 5326-7502 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service connected for rhabdomyolysis with acute renal failure at an initial rating of 0 percent from July 19, 2007 under Diagnostic Code 5326-7502.  In December 2009, the RO denied the Veteran's claim for an increased rating for rhabdomyolysis with acute renal failure.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to July 14, 2009, the date that the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).

Under Diagnostic Code 7502, chronic nephritis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b.  For renal dysfunction, a 0 percent rating is appropriate for renal dysfunction with albumin and casts with history of acute nephritis or hypertension.  38 C.F.R. § 4.115a, Diagnostic Code 7101.  A 30 percent rating is appropriate for constant albumin or recurring with hyaline and granular casts or red blood cells or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A 60 percent rating is appropriate for constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  An 80 percent rating is appropriate for persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or "generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion."  Id.  A 100 percent rating is assigned for regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decease function of kidney or other organ systems, especially cardiovascular.  Id.  

The Board finds that the Veteran's symptomatology is consistent with a rating of 80 percent, based on generalized poor health characterized by lethargy, weakness, and limitation of exertion.  An October 2009 VA genitourinary examination states that the Veteran "is limited in the amount of physical exertion he can force on his body," that he experiences "lowered heat tolerance," and that he is unable to engage in certain physical activities "due to his constant fatigue and feeling of weakness."  An August 2010 VA genitourinary examination states that the Veteran experiences fatigue and is "unable to exercise, ride bikes, or be in the heat as it causes his [creatine phosphokinase levels] to rise."  VA medical records dated February 2014 and September 2014 indicate that the Veteran only does light exercise because of rhabdomyolysis.  An April 2015 private medical record reveals that the Veteran experiences "fatigue after only exertion or physical activity and he cannot function after some exertion."  VA medical notes dated August 2015 and December 2015 indicate that the Veteran experiences "recurrent episodes of rhabdomyolysis" that are "typically triggered by exertion, dehydration, and fasting."  During a May 2015 hearing before the Board, the Veteran stated that his rhabdomyolysis results in fatigue, muscle weakness, and swelling that require immediate hospitalization.  He limits his physical activities and diet to minimize these symptoms.  His last hospitalization appears to have been in 2013.  Finally, a February 2016 VA medical note describes "recurrent episodes of rhabdomyolysis with minimal exertion," including pain and weakness after carrying a suitcase for short periods.  The Veteran stated that it can take days to recover from such episodes.  

Taken together, these medical records and lay statements indicate generalized poor health, as reflected by lethargy, weakness, and limitation of exertion.  Such symptomatology supports a rating of 80 percent under the criteria for renal dysfunction.  

In reaching this conclusion, the Board has considered evidence stating that the Veteran's rhabdomyolysis is asymptomatic.  The October 2009 VA examiner states that the Veteran "does not have any symptoms of weakness [or] fatigue" and that the Veteran "reports that he does not experience any overall functional impairment from this condition," and the August 2010 VA examiner states: "Veteran does not complain of lethargy, weakness, anorexia, weight loss or weight gain."  

However, these same examiners also make statements indicating that the Veteran suffers symptoms consistent with an 80 percent rating based on generalized poor health, as reflected by lethargy, weakness, and limitation of exertion.  As the evidence contained in each individual examination is at least in equipoise, the Veteran is entitled to prevail on his claim based on these two examinations.  Evidence found in other records is consistent.  The weight of the evidence as a whole supports an 80 percent rating.  


ORDER

From July 14, 2009, entitlement to a rating of 80 percent for service-connected rhabdomyolysis with acute renal failure is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

At the May 2015 hearing, the Veteran indicated that since 2012 he has received Social Security disability benefits for his mental disorder.  The Veteran's Social Security Administration (SSA) records are not associated with the claims file.  Those records may be relevant to the Veteran's claim of entitlement to a rating in excess of 80 percent for rhabdomyolysis with acute renal failure from July 14, 2009, and entitlement to total disability rating due to individual unemployability (TDIU).  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Veteran's records from SSA should be obtained.  The issues of entitlement to a rating in excess of 80 percent for rhabdomyolysis with acute renal failure from July 14, 2009, and entitlement to TDIU must be re-adjudicated after receipt of these records, because without these records, a decision by the Board would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

VA treatment records to March 17, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 18, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from March 18, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  

2. Obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.  

3. Thereafter, perform any additional development deemed necessary.

4. After the requested development has been completed, readjudicate the Veteran's claims of entitlement to a rating in excess of 80 percent for service-connected rhabdomyolysis with acute renal failure from July 14, 2009, and entitlement to total disability rating due to individual unemployability (TDIU).  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


